Citation Nr: 0936111	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, claimed as major depression and/or posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for digestive disorder 
as a result of exposure to herbicides.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1969 to 
January 1972 and from November 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated April 2005 and 
October 2006 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  In the rating 
decision of April 2005 the Veteran's claims for service 
connection for a digestive disorder and for a psychiatric 
disability were denied.  In the October 2006 rating decision 
the Veteran's claim for hepatitis C was denied.

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO on the issues of 
entitlement to service connection for a digestive disorder 
secondary to herbicide exposure and for a psychiatric 
disorder.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.

The reopened claim for service connection for a psychiatric 
disability pursuant to the adjudication below requires 
additional development and is addressed in the remand portion 
of this decision.  In addition, the issue of entitlement to 
service connection for hepatitis C is addressed in the remand 
portion of this decision and both issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  A January 1989 rating decision denied service connection 
for a psychiatric disability; the Veteran did not appeal that 
decision following appropriate notice, and it became final.

2.  Evidence received since the January 1989 rating decision 
is neither cumulative nor redundant of evidence previously of 
record and it raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  The Veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange; digestive disorder is not on 
the list of presumptive conditions associated with exposure 
to Agent Orange.

4.  There is no competent medical evidence of a current 
diagnosis of a digestive disorder.


CONCLUSIONS OF LAW

1.  The RO's January 1989 rating decision that denied service 
connection for a psychiatric disability is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  The evidence received since the RO's January 1989 
determination is new and material, and the claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A digestive disorder was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2008).

Initially, the Board notes that it need not reach the issue 
of whether the duties to notify and assist were met with 
respect to whether new and material evidence has been 
received to reopen a claim of service connection for a 
psychiatric disability as the application to reopen the claim 
is resolved in the Veteran's favor.  Further discussion of 
VCAA compliance is therefore not required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With regard to the underlying service connection claim and 
the claim for service connection for a digestive disorder, in 
correspondence dated in February 2005 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  In the March 2006 correspondence, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claims on 
appeal have been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service medical and personnel records 
and VA treatment records.  VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  

The Veteran has not been accorded a VA examination pertinent 
to his claim for service connection for a digestive disorder.  
With respect to such claim, an examination for the purpose of 
obtaining a nexus opinion is not needed.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of 
Appeals for Veterans Claims (Court) addressed the four 
elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 
U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.

There is no competent evidence of a chronic digestive 
condition that emanates from service.  Consequently, the 
Veteran has not presented evidence indicating a nexus between 
a current condition and service.  Thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  New and Material Evidence

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a January 1989 decision, the RO denied service connection 
for a psychiatric disability.  The Veteran did not appeal 
that decision and it became final.  38 U.S.C. § 4005 (1988); 
38 C.F.R. §§ 3.104, 19.129 (1988); currently 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In January 2005, the Veteran sought to reopen a claim of 
service connection for a psychiatric disability.  Since the 
January 1989 rating decision is final, the claim of service 
connection for a psychiatric disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the Veteran's service connection claim was denied in 
January 1989, the pertinent evidence of record consisted of 
VA hospital summaries, which show the Veteran received 
inpatient services for approximately 54 days between August 
and October 1988 and for approximately 28 days between 
October and November 1988.  During his first admission in 
August 1988 he was treated for depression.  His diagnoses 
were major depression, polysubstance abuse and dependency, 
chronic (cocaine).  In October 1988 he was transferred to the 
Alcohol and Rehabilitation Program, where he was diagnosed 
with drug dependence and abuse and depression.
Also of record at that time were the Veteran's service 
medical records, which revealed an October 1974 Report of 
Medical History, wherein the Veteran indicated that he had or 
had had depression.  However, on objective clinical 
evaluation, the psychiatric system was listed as normal.  

Evidence received since the January 1989 decision includes VA 
progress notes by a clinical psychologist, who counseled the 
Veteran in 1988.  Also of record are VA treatment records 
dated from 2001 to 2006, which shows diagnoses of depression, 
major depressive disorder and PTSD.  Significantly, a VA 
staff psychologist, in an April 2007 letter noted that the 
Veteran had received mental health services at VA Medical 
Center (MC) since 2004.  She stated that the Veteran had been 
"diagnosed with [PTSD] related to his combat experiences in 
Vietnam (2 tours; from 1969-1971) and the sudden death of his 
wife and unborn child (1974) while [the Veteran] was still in 
active duty."  The VA treatment records and VA staff 
psychologist's opinion letter are neither cumulative nor 
redundant of evidence previously of record.  Such evidence 
also raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for major depression 
(also claimed as PTSD) and is therefore new and material 
evidence.  38 C.F.R. § 3.156 (2008).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
major depression (also claimed as PTSD) is reopened.  

II.  Service Connection for a Digestive Disorder as a 
Result of Exposure to Herbicides

The Veteran has claimed that he currently has a digestive 
disorder as a result of exposure to herbicides during his 
tour in the Republic of Vietnam.  The governing law provides 
that a "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service records show that the Veteran served in Vietnam from 
June 1971 to January 1972.  Accordingly, he is presumed to 
have been exposed to Agent Orange during such service.

Although the Veteran's exposure to Agent Orange has been 
conceded, his claimed digestive disorder is not on the list 
of presumptive conditions due to herbicide exposure, 
therefore, service connection on a presumptive basis must be 
denied.

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2008).

Moreover, the Secretary has determined, inter alia, that 
digestive disorders (changes in liver enzymes, lipid 
abnormalities, ulcers) are not among the presumptive 
conditions that warrant service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999) (emphasis added).  

The preponderance of the evidence is therefore against the 
Veteran's claim for service connection for a digestive 
disorder on the basis of exposure to Agent Orange during 
service.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In general, service connection, on a direct basis, will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).  

The Veteran's service medical records are negative for any 
diagnosis of or treatment for a digestive disorder or a 
disability manifested by a digestive disorder, and there is 
no post-service clinical evidence documenting such a 
disorder.  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer and Rabideau, 
supra.

At his Board hearing the Veteran testified that pain was one 
of the symptoms associated with his digestive disorder.  He 
described the pain as "a real sharp pain that goes through 
me...it burns...but I don't know exactly what [it comes from].  
He also testified that he has constipation or diarrhea 
sometimes.  Hearing Transcript (Tr.) pp. 26, 27.  The Court 
has held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
Here, the Veteran is capable of reporting symptoms he may 
have experienced but he is not competent (i.e., 
professionally qualified) to diagnose a disability manifested 
by a digestive disorder or to offer an opinion as to the 
cause of this claimed condition.

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In the instant case, there is no competent medical 
evidence showing a current medical diagnosis of a digestive 
disorder or a disability manifested by a digestive disorder.  
Therefore, the Board concludes that the Veteran's claim for 
direct service connection must be denied in the absence of 
any current clinical evidence confirming the presence of the 
claimed disorder.  Accordingly, the Board finds that the 
criteria for entitlement to service connection for a 
digestive disorder, to include as a result of herbicide 
exposure, are not met under any theory of causation.  Thus, 
the Veteran's claim is denied.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine and finds 
that it is not for application in this instance.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); see also Alemany v. Brown, 9 Vet. App. 518 
(1996).

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability; to 
this extent, the appeal is granted.

Service connection for a digestive disorder, to include as a 
result of herbicide exposure, is denied.


REMAND

The Veteran has been diagnosed with major depression and 
PTSD.  A VA staff psychologist in April 2007 opined that the 
Veteran's PTSD is related to his combat experiences in 
Vietnam and the sudden death of his wife and unborn child 
while he was in active duty service.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  See 38 C.F.R. § 3.304(f).  Evidence of record 
confirms that the Veteran's wife and unborn child died while 
he was in service.  In the claims folder is a death 
certificate showing the date of death for the Veteran's wife 
was June 1974.  Thus, this stressor claimed by the Veteran is 
verified.

With respect to the Veteran's other claimed stressors related 
to combat in Vietnam, the Board notes that there is no 
credible supporting evidence that such claimed in-service 
stressors actually occurred.  However, VA is proposing to 
amend its adjudication regulations governing service 
connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
See Notice, 74 Fed.Reg. 42617-19 (August 24, 2009).  In the 
event this rule becomes final while the claim is at the AMC, 
consideration should be given to its applicability in the 
present case.  

The Board finds that the Veteran should undergo a VA 
examination for the purpose of determining whether a 
diagnosis of PTSD is supported by the record and/or whether 
he has other chronic psychiatric disability related to 
service.  Otherwise, the Veteran should undergo VA 
examination for purposes of determining whether the Veteran 
has a current psychiatric disability other than PTSD that 
either had its onset during service or is related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008). 

The Veteran requested a Travel Board hearing on his April 
2007 VA Form 9, Appeal to the Board for the issue of service 
connection for hepatitis C.  As such hearing has not yet been 
conducted, this matter is REMANDED to schedule the Veteran 
for a Board heard at the RO before a Veterans Law Judge.  See 
38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
Veteran has corroborated stressor(s) other 
than the death of his wife and unborn 
child, in light of any regulatory changes 
to 38 C.F.R. § 3.304 while the claim is in 
appellate status.  See Notice, 74 Fed.Reg. 
42617-19 (August 24, 2009).  

2.  Schedule the Veteran for a psychiatric 
examination.  All necessary special 
studies or tests, to include psychological 
testing and evaluation-such as the 
Minnesota Multiphasic Personality 
Inventory-should be accomplished.  The 
examiner should determine whether the 
Veteran currently suffers from PTSD.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether the alleged 
stressor, that is, the death of his wife 
and unborn child (and any other stressor 
the RO determines has been corroborated) 
while he was on active duty, was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and the 
alleged stressor.  

The examiner should also identify any 
other current psychiatric disorder present 
and should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include the in- 
service stressors reported by the Veteran.  
The examiner should provide a rationale 
for the opinions.

The Veteran's claims folder, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the claims 
folder. 

3.  The issue of entitlement to service 
connection for major depression (also 
claimed as PTSD) should be re-adjudicated.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  The Veteran 
and his representative should be afforded 
an appropriate amount of time to respond.  

4.  Schedule the Veteran for a Board 
hearing at the RO before a Veterans Law 
Judge on the issue of entitlement to 
service connection for hepatitis C, 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.707 (2008).  Appropriate notification 
should be given to the Veteran and his 
representative and such notification 
should be documented and associated with 
the claims folder.


No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


